DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive.
Applicant argues the static blades of Chang are not the same as directional air guide blades. The examiner respectfully disagrees. The static blades guide the air of the fan and using the description terms of “direction air guide” just describes the function of blades. 
Applicant then argues Chang does not discloses “the air guide cover has a bell mouth cone, the air guide cover is close to the fan blades” and other limitations set forth in the claim. The examiner agrees Chang does not disclose the other limitations. However, Chang does disclose a bell mouth cone and the cover being close to the blades. This is updated in the rejection below.
Finally the applicant argues “an inclination angle between a tangent line of an initial arc section of the air guide blade and an axial direction of the bearing of 45 is not discloses” However, the applicant does not argue the rejection of optimization itself and simply just states that it is not taught. 
The rejection is made final and updated below. 
Claim Interpretation
Regarding the term “fixed” in claim 1, the term “fixed” is being interpreted as stationary and not rotating and being secured in one position.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20190107112 in view of Burgbacher et al. US 4909711 and Hayamitsu US 20180180050.
Regarding claim 1, Chang discloses: 
An oblique flow fan (Fig 1D: 1), wherein it comprises 
fan blades (226), 
an air guide cover (121), 
directional air guide blades (13) and 
a housing (122), 
wherein the fan blades and the directional air guide blades are connected through a central bearing (221 and 222), 
the bearing fixed at the center of the fan blades passes through a reserved hole in the center of the directional air guide blades and is fixed (221 and 222 are fixed through a center of the 226 and has a hole through the center of 13 and are fixed), 
the air guide cover is directly stuck at a corresponding position on the housing through the action of a clamping point (121 and 122 are connected), and 
the directional air guide blades and the housing are fixed through screws (13 and 122 are being fixed through screws 3 to 21). 
Note: Under the guidelines of broadest reasonable interpretation, the limitation is understood as requiring that the air guide blades and housing are fixed (e.g. to anything; as discussed above; see Claim Interpretation), not necessarily fixed to each other.).
the air guide cover has a bell mouth cone (Fig 1D: 121), the air guide cover is close to the fan blades (Fig 1D: 121 is close to 226).
an inclination angle E between a tangent line of a initial arc section of the air guide blade and a axial direction of the bearing (The blades 13 are inclined and have a start point (the initial arc section) that can be measured at an inclination.)
However Chang is silent as to:
wherein the conical blades has a taper A of 50°-60°.
the air guide cover taper D is 6°-8° smaller than that of the fan blades.
an inclination angle E between a tangent line of a initial arc section of the air guide blade and a axial direction of the bearing is about 45°.
From the same field of endeavor, Burgbacher teaches:
wherein the conical blades has a taper A of 50°-60°  (Fig 1: Col 4, line 10-13: Angle of hub (3) of cone is 60°).
the air guide cover taper D is 6°-8° smaller than that of the fan blades (Fig 1: Col 4, line 23-25: Angle of casing (14) of cone is 55° (5 less than the blades)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chang to have the angles of the blades and cover to enhance the flow configuration (Col 2, line 37-49).
From the same field of endeavor, Hayamitsu teaches:
an inclination angle E between a tangent line of a initial arc section of the air guide blade and a axial direction of the bearing [[is about 45°]].
Figure 3 discloses curved blades 40 and in paragraph 52-54 Hayamitsu teaches that the blades are curved where 40h is directed father outward than the rest of the length 40a- 40g to create a configuration that easily converts dynamic pressure of air into static pressure to enhance the fan efficiency. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified air guide angle inclination to the specific angle of 45°as a matter of routine optimization in the fan to achieve the optimal converting of pressure and fan efficiency. 
Regarding claim 2, Chang discloses:
wherein the fan blades is conical (226 are in a conical shape).
Regarding claim 8, Chang discloses: 
wherein the number of the directional guide blades (Fig 2B: 11 blades).
However Chang is silent as to: 
wherein the number of the directional guide blades is even, which is only one more than the number of the fan blade.
However, It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chang to have the number of guide blades even and 1 more than the fan blades as an obvious matter of design choice. Since the applicant has not disclosed that the amount of blades being even and 1 more than the fan blades solves any stated problem or is for any particular purpose, it appears that the invention would perform equally as well with the 11 blades of Chang.
Regarding claim 9, Chang discloses:
wherein the housing is cylindrical (Fig 1B: 122 is cylindrical).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. US 20190107112, Burgbacher et al. US 4909711 and Hayamitsu US 20180180050 as applied to claim 1 above, and further in view of Lee US 20040047730.
Regarding claim 4, Chang discloses all of the above limitations. However Chang is silent as to:
wherein the inclination angle range between the conical fan blade and the axial direction is greater than B1 and less than B2, wherein the inclination angle B1 is 45° and the Inclination angle B2 is 65°.

wherein the inclination angle range between the conical fan blade and the axial direction is greater than B1 and less than B2, wherein the inclination angle B1 is 45° and the Inclination angle B2 is 65° (Par 16: The inclination angle is between 30° and 120°.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Chang to have the blades angled between 30° and 120° to reduce mechanical frictions and parasitic noise (Par 16).
Regarding claim 5, Chang discloses:
wherein the number of conical blades is odd (Fig 1B: 7 blades).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745